In a proceeding to invalidate petitions designating respondent Walter F. McCaffrey as a candidate in the Democratic Party Primary Election to he held on June 20, 1972, for the party position of Assembly District Leader (male) of the 30th Assembly District, Part A, the appeal is from a judgment of the Supreme Court, Queens County, entered June 8, 1972, which, inter alia, dismissed the petition in the proceeding. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.